DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaguchi (WO 2018/066557, Published on 04/12/2018, all references will be made to U.S. Pat. No. 10,801,904 as the US translation of the originally published PCT application) (hereafter Yamaguchi).
Regarding claim 1, Yamaguchi teaches a force torque sensor device comprising: 
a sensor chip that detects a displacement in a predetermined axis direction (i.e., sensor chip 10) (see Fig. 2); 
a strain body that transmits an applied force to the sensor chip (i.e., flexure element 20) (see Fig. 2); and 
an adhesive that bonds the sensor chip to the strain body (i.e., adhesive agent 41) (see Fig. 11B), wherein a Young's modulus of the adhesive is greater than or equal to 130 MPa and less than or equal to 1.5 GPa (i.e., from a view point of enduring pressure with respect to the external force that is applied, the adhesive agent 47 is preferably has a Young’s Modulus of 1GPa or higher) (see Column 13, line 40, to Column 14, line 54). (Note: it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)). 
Regarding claim 2, Yamaguchi teaches that the Young's modulus of the adhesive is greater than or equal to 250 MPa and less than or equal to 1.5 GPa (i.e., from a view point of enduring pressure with respect to the external force that is applied, the adhesive agent 47 is preferably has a Young’s Modulus of 1GPa or higher) (see Column 13, line 40, to Column 14, line 54). (Note: it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Regarding claim 3, Yamaguchi teaches that the Young's modulus of the adhesive is greater than or equal to 500 MPa and less than or equal to 1.5 GPa (i.e., from a view point of enduring pressure with respect to the external force that is applied, the adhesive agent 47 is preferably has a Young’s Modulus of 1GPa or higher) (see Column 13, line 40, to Column 14, line 54). (Note: it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).
Regarding claim 4, Yamaguchi teaches that a thickness of the adhesive is greater than or equal to 10 μm and less than or equal to 40 μm (i.e., the adhesive agent 41 preferably formed to a thickness of 20 µm or less) (see Column 13, line 40, to Column 14, line 54). (Note: it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (WO 2018/066557, all references will be made to U.S. Pat. No. 10,801,904 as the US translation of the originally published PCT application) (hereafter Yamaguchi) in view of Takimoto (U.S. Pat. No. 10,955,305) (hereafter Takimoto).
Regarding claims 5 and 6, Yamaguchi as disclosed above does not directly or explicitly teach that the adhesive is a modified silicone (claim 5); wherein the modified silicone is an epoxy modified silicone, a polyester modified silicone, a urethane modified silicone, or an acrylic modified silicone (claim 6).
Regarding the material of the adhesive, Takimoto teaches that the adhesive is a modified silicone (claim 5); wherein the modified silicone is an epoxy modified silicone, a polyester modified silicone, a urethane modified silicone, or an acrylic modified silicone (claim 6) (i.e., a material of the adhesive layer 50 can be appropriately selected from the following group including an epoxy-based adhesive, a urethane-based adhesive, a silicone-based adhesive, a fluorine-based adhesive, a silicone-based gel, and a fluorine-based gel, for example, which are arranged in descending order of the Young's modulus (equivalent to the hardness)) (see Column 7, line 15, to Column 8, line 39). In view of the teaching of Takimoto, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a silicone based adhesive in order to obtain optimal force transmission between the strain body and the sensor chip. Furthermore, it has been held to be within the skill of one of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice (see MPEP 2144.07).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855